         Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 1 of 36



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
PEN AMERICAN CENTER, INC.,                )
                                          )
                       Plaintiff,         )
                                          )                   Civil Action No. 18-cv-9433-LGS
        v.                                )
                                          )
DONALD J. TRUMP, in his official capacity )
as President of the United States,        )
                                          )
                       Defendant.         )
__________________________________________)

     AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                        INTRODUCTION
       1.      This complaint by Plaintiff PEN American Center, Inc. (hereinafter, “PEN

America”) arises out of official acts by the President of the United States, Donald J. Trump,

intended to stifle exercise of the constitutional protections of free speech and a free press. The

President has violated the First Amendment, and his oath to uphold the Constitution, through

directives to Administration officials to take retaliatory actions and credible public threats to use

his government powers against those who report the news in ways he does not welcome.

Although the President is free to criticize the press, he cannot use the power and authority of the

United States government to punish and stifle it.

       2.      President Trump has intentionally hung a sword of Damocles over the heads of

countless writers, journalists, and media entities, including Plaintiff’s members, many of whom

work for the organizations President Trump has targeted. He has directed retaliatory actions and

threats at specific news outlets and journalists whose content and viewpoints he views as hostile

to him or his Administration, directly harming those organizations and their employees,

including Plaintiff’s members. As a result, Plaintiff’s members who work for those
         Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 2 of 36



organizations or who have themselves been targeted, and all journalists who report on the

President or his Administration, reasonably believe they face a credible threat of government

retaliation for carrying out the duties of their profession. Defendant Trump’s actions seek to

accomplish indirectly what he cannot do directly: impede professional and investigative

journalism, and silence criticism.

       3.       From the earliest days of his presidential campaign to the present, Defendant

Trump has called the press the “enemy of the people,” an epithet used by Joseph Stalin; has

labeled any unfavorable coverage “fake news”; has singled out news organizations and

individual reporters for particular abuse; and has said it is “frankly disgusting the way the press

is able to write whatever they want to write,” adding “people should look into that.” The

President has declared war on all but the most fawning news organizations, exhibiting his

antagonism in an almost daily barrage of tweets, press statements, and directives. Threats by the

President against newspapers, networks, news sources, and individual journalists have become

the norm. According to a database compiled by the Committee to Protect Journalists, since

announcing his candidacy through his second year in office, President Trump has sent 1,339

tweets about the media that were critical, insinuating, condemning, or threatening. These

communications frequently single out news organizations or individual journalists who the

President believes have criticized his Administration.

       4.       As disturbing as it is for President Trump to disparage the exercise of freedoms

protected by the First Amendment, his opinions about the press are not the basis for this lawsuit.

Trump’s attacks on the press, however, have not been limited to talk. The President and officials

acting at his direction have undertaken a variety of retaliatory acts intended to punish or

intimidate news organizations whose coverage has displeased him, including:

            •   suspending the White House press credentials of reporters who the President
                believes failed to show him sufficient “respect”;


                                                 2
         Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 3 of 36



            •   revoking and threatening to revoke security clearances from former government
                officials who have engaged in public commentary, including on CNN and NBC,
                because they expressed criticism of the current Administration;

            •   issuing an executive order to raise postal rates to punish online retailer
                Amazon.com because Jeff Bezos, its chief shareholder and CEO, owns the
                Washington Post, whose coverage of his Administration the President finds
                objectionable;

            •   directing the Department of Justice to challenge a vertical merger between Time
                Warner and AT&T because of his antagonism to Time Warner subsidiary CNN
                and its news coverage of his Administration; and

            •   threatening to revoke NBC’s and other television stations’ broadcast licenses in
                retaliation for coverage the President dislikes.

Plaintiff PEN’s members include journalists and other media personnel who hold White House

press credentials, and who work for the Washington Post, CNN, and NBC, who have thus been

injured by Defendant Trump’s retaliation against them and their employers.

       5.       Defendant Trump’s actions infringe two of our most coveted liberties, the

freedom of speech and freedom of the press. Freedom of speech is an essential component of a

functioning democracy. Benjamin Franklin identified freedom of speech as the “principal pillar”

of a free society and the primary bulwark against tyranny. A leader with “the power to punish

for words,” he wrote, “would be armed with a weapon the most destructive and terrible.”

       6.       To ensure no American leader would wield such destructive power, and because

they viewed it as vital to maintaining a democracy, our Founders guaranteed freedom of the

press in our Constitution and entrusted our court system with protecting it. As the Supreme

Court said in 1936, “[t]he newspapers, magazines, and other journals of the country, it is safe to

say, have shed and continue to shed, more light on the public and business affairs of the nation

than any other instrumentality of publicity; and since informed public opinion is the most potent

of all restraints upon misgovernment, the suppression or abridgement of the publicity afforded by




                                                 3
         Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 4 of 36



a free press cannot be regarded otherwise than with grave concern.” Grosjean v. Am. Press Co.,

297 U.S. 233, 250 (1936).

        7.      Together, the First Amendment’s protections of free speech and a free press

reflect “a profound national commitment to the principle that debate on public issues should be

uninhibited, robust, and wide-open, and that it may well include vehement, caustic, and

sometimes unpleasantly sharp attacks on government and public officials.” New York Times Co.

v. Sullivan, 376 U.S. 254, 270 (1964).

        8.      It is also “well established that the Constitution protects the right to receive

information and ideas,” Kleindienst v. Mandel, 408 U.S. 753, 762 (1972), and that the

government cannot “orchestrate public discussion through content-based mandates,” United

States v. Alvarez, 567 U.S. 709, 728 (2012). Together, these protections prohibit the government

from attempting to restrict or otherwise improperly influence the news coverage of government

activities through retaliatory acts and threats.

        9.       Defendant Trump, whose retaliatory actions and threats cast a discernible chill

on the free press and those who rely on it for information, presents an extreme case, but

American history has seen other attempts by both federal and state executives to use the power of

their offices to infringe the First Amendment. When such abuses have been discovered, and

when given the opportunity to do so, courts have not hesitated to enforce the First Amendment

and prevent the abuse of power.

        10.     The Supreme Court first addressed constitutional limits on the government’s

authority to suppress criticism of public officials in Near v. Minnesota ex rel. Olson, 283 U.S.

697 (1931). The Court held that the First Amendment barred a state law that authorized

suppression of malicious, scandalous, and defamatory newspapers, magazines, or other

periodicals. The case involved an injunction barring the publication of a “scandal sheet” called



                                                   4
         Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 5 of 36



The Saturday Press, in which “[m]any of the statements so highly improbable as to compel a

finding that they are false,” and “[i]n every edition slanderous and defamatory matter

predominates to the practical exclusion of all else.” Id. at 724 (Butler, J., dissenting). Among

other things, Near set a constitutional baseline that the government has no authority to define

what it thinks is “fake news” and use the machinery of government to suppress it.

        11.     As First Amendment doctrine evolved, officials periodically sought to evade

constitutional review by using informal tools or by using neutral laws in a retaliatory way.

Governor Huey Long of Louisiana, whose tenure was criticized by the state’s leading

newspapers, punished big city newspapers for their coverage while at the same time attempted to

avoid judicial scrutiny by having the legislature enact a seemingly neutral tax targeting only

those publications with a weekly circulation exceeding 20,000 copies. The Supreme Court

struck down the measure as a type of tax “with a long history of hostile misuse against the

freedom of the press.” Grosjean, 297 U.S. at 250. It declared the scheme “a deliberate and

calculated device in the guise of a tax to limit the circulation of information to which the public

is entitled.” Id. at 250.

        12.     Presidents from across the political spectrum have used surreptitious methods to

abuse their government powers to punish or discipline members of the press they believed

treated them unfairly. Franklin D. Roosevelt had the FBI wiretap reporters from what he

considered to be “unfriendly” newspapers, denied press credentials to critics of his foreign

policy, and subjected hostile publishers to tax audits. The Kennedy Administration initiated, and

the Johnson Administration continued, a plan to coordinate FCC Fairness Doctrine complaints to

target radio stations that aired right-wing editorials, and to focus on small market stations that

could not afford to respond. The Nixon Administration was particularly antagonistic to the press

and subjected those on an “enemies list” to illegal wiretaps, tax audits, and office searches. It



                                                  5
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 6 of 36



threatened to take action against broadcast licenses owned by the Washington Post in retaliation

for its coverage of the Watergate scandal, proposed an official monitoring system through the

FCC, and manipulated tax and antitrust enforcement efforts to punish the press.

         13.      Many of these efforts to muzzle the press through misuse of governmental power

escaped judicial scrutiny because they were not discovered until years – often decades – after the

fact. More savvy presidents took pains to conceal their efforts to subvert the press because they

accepted – publicly, at least – the limitations imposed by the First Amendment and thus sought

to avoid disclosure of illegal behavior. Not so with this Administration. President Trump shows

open contempt for freedom of the press and the right to dissent, and reveals his illegitimate

censorial motives almost daily; he announces who he plans to punish and crows about it after he

has done so. The President’s tweets are a confession; his boasts at innumerable rallies confirm

his illicit intent.

         14.      Defendant Trump’s statements, whether made as a candidate or once in office,

illustrate his purpose to use executive power to suppress and retaliate against what he perceives

to be unfair or unfavorable press coverage. They reveal the “official” explanations for

governmental actions targeting the press are pretextual, and show the actual purpose is to punish

or intimidate those who question the Administration’s policies.

         15.      The President’s statements are relevant to assess the constitutionality of his

actions. Even when acting in areas of expansive executive authority, such as control over

immigration, an area considered “largely immune from judicial control,” Trump v. Hawaii, 138

S. Ct. 2392, 2402 (2018) (citation omitted), the Supreme Court has permitted reviewing courts to

consider such statements and to “look behind the face” of an official action to determine the

President’s actual purpose, id. at 2420. But while the President’s initiatives may survive scrutiny

in areas where executive authority is at its zenith and is subject only to rational basis review,



                                                    6
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 7 of 36



such is not the case where his primary purpose is to retaliate against an adversarial press

protected by the First Amendment.

         16.   Using governmental authority to retaliate against the exercise of free speech or

press is never legitimate. Heffernan v. City of Paterson, 136 S. Ct. 1412, 1418 (2016). “Official

reprisal for protected speech ‘offends the Constitution [because] it threatens to inhibit exercise of

the protected right.’” Hartman v. Moore, 547 U.S. 250, 256 (2006) (quoting Crawford-El v.

Britton, 523 U.S. 574, 588 n.10 (1998) (brackets in original)). The First Amendment thus

“prohibits government officials from subjecting an individual to retaliatory actions . . . for

speaking out.” Id. Even seemingly neutral actions violate this constitutional rule where

circumstantial evidence demonstrates those actions were taken because of speech’s content or a

speaker’s viewpoint. See Lozman v. City of Riviera Beach, 138 S. Ct. 1945 (2018). This

constitutional principle prohibits the government from denying or revoking even privileges to

which a person does not necessarily have a “right,” such as a tax exemption, a security clearance,

or access to White House briefings, when the denial is motivated by a retaliatory purpose. Perry

v. Sindermann, 408 U.S. 593, 597 (1972).

         17.   Where the President’s own words and actions reveal a manifest intent to

intimidate and punish the press, it is the government’s burden to show its actions were not for a

retaliatory purpose. Mt. Healthy City Bd. of Ed. v. Doyle, 429 U.S. 274, 283–87 (1977). When

such criticism “transforms into an attempt to use the powers of a governmental office to

intimidate or to discipline the press or one of its members because of what appears in print, a

compelling governmental interest that cannot be served by less restrictive means must be shown

for such use to meet Constitutional standards.” Borreca v. Fasi, 369 F. Supp. 906, 910 (D. Haw.

1974).




                                                  7
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 8 of 36



         18.   This is the natural province for judicial action – to constrain executive power

when it exceeds constitutional bounds. It is particularly vital when the President seeks to

undermine the independence of the press, because “[o]nly a free and unrestrained press can

effectively expose deception in government.” New York Times Co. v. United States, 403 U.S.

713, 717 (1971) (Black, J., concurring).

         19.   Defendant Trump has violated the First Amendment through his direct

punishment of individual journalists and media organizations and their employees – including

Plaintiff’s members – and acts that cause reasonable journalists to believe that the Defendant will

use his government powers to retaliate against critical speech. These acts also prevent Plaintiff

and its members from receiving speech of investigative journalists, writers and commentators

who operate free from the President’s efforts to chill and intimidate.

         20.   Defendant Trump has adopted the language and the tactics of authoritarians who

bolster their power by quashing dissent. But the Framers of our Constitution foresaw, and

designed a system that could withstand, such an assault on our basic freedoms and our

democracy. Our institutions, and especially our courts, exist precisely to check such abuses of

power.

         21.   Plaintiff therefore respectfully requests that this Court maintain the constitutional

balance the Framers envisioned, and issue orders (a) declaring that Defendant Trump’s

retaliatory actions violate the First Amendment, and (b) enjoining Defendant Trump from

directing any officer, employee, agency, or other agent or instrumentality of the United States

government to take any action intended to retaliate against disfavored speech.




                                                 8
         Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 9 of 36



                                 JURISDICTION AND VENUE

       22.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the claims in

this action arise under the Constitution and laws of the United States, specifically the First

Amendment to the United States Constitution.

       23.     Venue is proper pursuant to 28 U.S.C. § 1391(e) because Defendant is an officer

or agency of the United States and Plaintiff PEN America resides in the District.

                                             PARTIES

       24.     Plaintiff PEN America, a section 501(c)(3) organization headquartered in New

York City, is an association of writers and other literary and media professionals, including

journalists and publishers of information about the President and his Administration. Plaintiff’s

mission is to unite writers and their allies to celebrate creative expression and defend the liberties

that make it possible. PEN America’s bedrock work is long-term advocacy on behalf of

individual writers who are being punished because of the content of their speech. PEN America

monitors the government’s interactions with writers and journalists and produces informational

content related to its advocacy work.

       25.     Plaintiff PEN America has a traditional voluntary membership structure and

includes members who work for journalistic organizations that have been subjected to threats

and retaliatory acts from the Trump Administration. Its membership includes at least six

members who work for, and whose work is published through CNN; at least eleven members

who work for, and whose work is published through, the Washington Post; and at least six

members who work for, and whose work is published through, NBC. These members, in some

cases individually and otherwise through their employers, have been direct targets of Defendant

Trump’s threats and retaliatory acts to punish their own and their employers’ speech.




                                                  9
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 10 of 36



       26.     Plaintiff PEN America includes members who themselves hold White House

press credentials, and many others who work for seventeen organizations that hold White House

press credentials. These members, in some cases individually and otherwise through their

employers, have been direct targets of Defendant Trump’s threats and retaliatory acts to punish

their own and their employers’ speech.

       27.     Plaintiff’s members work for a wide variety of media entities, including

organizations whose mission is to gather and report the news. In addition to the organizations

identified above, Plaintiff’s members work for the following organizations, among others: the

Associated Press, The New York Times, The Atlantic, Daily Beast, Los Angeles Times, Politico,

The Boston Globe, and The Guardian. Plaintiff’s members write about, report on, and produce

media content related to American government and politics. Plaintiff’s members produce, and

plan to produce in the future, work that is held to the highest standards of accuracy, but that is

often critical of the actions of politicians and governments, including the President and his

Administration. This reporting informs the public about the workings of the government,

promotes government transparency and enables the public to hold their representatives

accountable. Plaintiff’s members also rely on information produced by journalists, news

analysts, and opinion contributors who work for CNN, the Washington Post, NBC, and

journalists who hold White House press credentials, to do their work.

       28.     Defendant Donald J. Trump is the 45th President of the United States, a position

in which he has served since January 20, 2017.

                                              FACTS

A.     President Trump’s Unconstitutional Acts

       29.     As President, Defendant Trump exercises authority over the Executive Branch,

controlling agencies’ actions through Executive Orders and the Appointments Clause. President



                                                 10
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 11 of 36



Trump has repeatedly threatened to use, and has used, government power to retaliate against

media companies, journalists, and their sources for the content of their commentary and

coverage. Defendant Trump has taken action to disrupt White House press access by disfavored

reporters, ordered the revocation of security clearances held by critics of his Administration,

ordered an increase in postal rates as punishment for critical coverage by the Washington Post,

directed a merger review in retaliation for news coverage by CNN, and threatened to revoke

broadcast licenses held by television stations owned by or affiliated with the NBC network.

                     Actions to Limit the Access of White House Reporters

       30.     Defendant Trump and members of the Administration under his direction have

acted to selectively deny disfavored journalists access to information from the White House.

       31.     The Defendant’s practice of denying press access based on reporters’ perceived

viewpoints dates back to his presidential campaign. Prior to the election, on August 25, 2015,

Defendant Trump had Jorge Ramos, Univision’s lead anchor, removed from a press conference

after Ramos tried to ask Defendant Trump a question about immigration policy. During the

campaign, Defendant Trump also barred reporters from several news organizations, including the

Washington Post, from obtaining press credentials at rallies, news conferences, and other events.

       32.     Once in office, Defendant Trump threatened journalists whose coverage or

questioning he perceived as unfavorable with revocation of their access to official

Administration and White House events.

       33.     On information and belief, Defendant Trump repeatedly directed White House

staff to ban reporters critical of his Administration from covering official events or to revoke

press credentials. This included reporters from the Washington Post, CNN, and NBC News.

Defendant specifically told his staff to consider blacklisting Jim Acosta of CNN, a PEN member,




                                                 11
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 12 of 36



and April Ryan of the American Urban Radio Networks in retaliation for their coverage of which

he disapproves.

       34.     On February 24, 2017, Defendant Trump’s then-White House Press Secretary

Sean Spicer held an off-camera question-and-answer session before only an “expanded pool” of

journalists in Spicer’s office rather than on camera in the press briefing room. The White House

denied requests for access to the session from The New York Times, Politico, CNN, The

Guardian, BBC, and others, based on Defendant Trump’s disapproval of their coverage.

       35.     On December 12, 2017, White House Press Secretary Sarah Huckabee Sanders

told PEN member Jim Acosta that she would block him from future access if he attempted to ask

the President questions during a bill signing that day.

       36.     On May 9, 2018, Defendant Trump threatened to revoke the credentials of all

reporters whose coverage he finds negative, tweeting “The Fake News is working overtime. Just

reported that, despite the tremendous success we are having with the economy & all things else,

91% of the Network News about me is negative (Fake). Why do we work so hard in working

with the media when it is corrupt? Take away credentials?”

       37.     On July 25, 2018, White House Press Secretary Sarah Huckabee Sanders and

Communications Director Bill Shine barred CNN reporter Kaitlan Collins from a Rose Garden

press event because Collins had earlier asked the President questions that the White House

deemed “inappropriate.” One purpose of this action was to send a message to other reporters

that they too might be barred from events or have their credentials revoked if they produced

coverage critical of the President or his Administration.

       38.     On November 7, 2018, CNN reporter and PEN member Jim Acosta asked a series

of questions of President Trump concerning a migrant caravan that was then moving toward the

U.S.-Mexico border. Defendant Trump responded by telling Acosta “you should let me run the



                                                 12
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 13 of 36



country . . . and if you did . . . , your ratings would be much better.” When Acosta attempted to

ask a follow-up question, the President called him “a rude, terrible person” and said he

“shouldn’t be working for CNN.” Later that day, White House Press Secretary Sarah Huckabee

Sanders announced that the White House had suspended “the hard pass of the reporter involved

until further notice.”

        39.     A so-called “hard pass” gives the holder access to designated areas for journalists

in the White House, on Air Force One, and in other locations. This credential is necessary for

members of the White House press corps to do their work.

        40.     The White House attempted to justify revocation of Acosta’s press credential by

falsely accusing Acosta of “plac[ing] his hands” on a White House intern who tried to take the

microphone from him and because of a breach of decorum. However, an undoctored video of

the event contradicted this justification. Subsequently, the White House revised its justification

to be that Acosta failed “to treat the White House with respect.”

        41.     On November 9, 2018, Defendant Trump threatened to revoke the credentials of

other journalists who failed to show him “respect.” While doing so, Defendant Trump singled

out April Ryan, White House correspondent for the American Urban Radio Networks, calling

her “a loser” who “doesn’t know what the hell she is doing.” On information and belief, Ryan

subsequently received threats of physical harm and hate mail, and felt compelled to hire a

personal bodyguard.

        42.     On November 13, 2018, CNN and Jim Acosta sued Defendant Trump, Sanders,

Shine, then-White House Chief of Staff John Kelly, and others, alleging that the revocation of

Acosta’s pass was content-based suppression of speech in violation of the First Amendment, and

that the revocation violated the Fifth Amendment’s Due Process Clause.




                                                 13
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 14 of 36



       43.      On November 16, 2018, Judge Timothy Kelly issued a preliminary injunction

restoring Acosta’s pass on the grounds that CNN and Acosta were likely to prevail on at least

their due process claim and that they were suffering irreparable harm from the loss of Acosta’s

White House access. Judge Kelly did not reach the First Amendment claim.

       44.      On November 19, 2018, the White House restored Acosta’s press credentials, and

CNN and Acosta dismissed their lawsuit.

       45.      Also on November 19, 2018, Press Secretary Sanders informed the White House

press corps that Acosta’s hard pass had been restored, but that “[w]e have also notified him of

certain rules that will govern White House press conferences going forward.” The email listed

the following rules:

             1) A journalist called upon to ask a question will ask a single question and then will
                yield the floor to other journalists;
             2) At the discretion of the President or other White House official taking questions, a
                follow-up question or questions may be permitted; and where a follow up has
                been allowed and asked, the questioner will then yield the floor;
             3) “Yielding the floor” includes, when applicable, physically surrendering the
                microphone to White House staff for use by the next questioner;
             4) Failure to abide by any of rules (1)–(3) may result in suspension or revocation of
                the journalist’s hard pass.

       46.      The White House expressly acknowledged it implemented these restrictions

because of “behavior Mr. Acosta displayed at the November 7, 2018 press conference” and “the

position taken by CNN.”

       47.      The November 19, 2018 email from Press Secretary Sanders added that “a more

elaborate and comprehensive set of rules might need to be devised . . . for journalist conduct in

the open (non-press room) areas inside and outside the White House and for Air Force One.” It

added that such restrictions could be adopted “[i]f unprofessional behavior occurs in those

settings, or if a court should decide that explicit rules are required to regulate conduct there.”



                                                  14
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 15 of 36



        48.    These rules are a pretext for future content-based restrictions on the speech of

journalists who seek to cover the White House and a limitation on the ability of listeners to hear

that speech. They place all members of the White House press corps at greater risk of retaliation,

including Plaintiff’s members who hold White House credentials, and chill the speech of those

journalists.

                               Revocation of Security Clearances

        49.    On July 23, 2018, White House Press Secretary Sanders announced that

Defendant Trump was considering stripping six former national security officials of their

security clearances, citing the officials’ public commentary regarding the Russia investigation.

These six officials included former CIA Director John Brennan, former Director of National

Intelligence James Clapper, former FBI Director James Comey, former National Security

Adviser Susan Rice, former FBI Deputy Director Andrew McCabe, and former National Security

Agency Director Michael Hayden.

        50.    Former top government officials traditionally retain security clearances after

leaving office so they can advise their successors and continue to assist the government.

Clearances are typically revoked for cause—for example, due to security concerns such as

financial distress, alcoholism, or mishandling of classified information. The issuing agency, not

the President, traditionally initiates the process for revoking a security clearance—a process that

usually involves memoranda explaining why the clearance is being withdrawn and sometimes an

opportunity for appealing the revocation.

        51.    Brennan, Clapper, Comey, and Hayden are frequent contributors to the press

whose commentary and contributions are sources of information for Plaintiff’s members, and

each had publicly criticized Defendant Trump’s actions prior to Sanders’ announcement.




                                                15
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 16 of 36



       52.     Brennan served as a contributor to MSNBC and had repeatedly challenged

Defendant Trump’s actions in office both on television and via Twitter. In particular, his

comments concerned alleged collusion between Trump’s campaign and Russia during the 2016

presidential election. Clapper joined CNN as a contributor in mid-2017, and vocally challenged

Trump’s actions on numerous occasions. Comey, McCabe, and Hayden had all likewise

criticized Defendant Trump’s Administration in the press or on social media.

       53.     On August 15, 2018, Defendant Trump acted on his threat to revoke the security

clearance of former CIA Director and MSNBC contributor John Brennan because of Brennan’s

critical speech. Defendant Trump’s action against Brennan appears to be the first time in history

that a U.S. president has ever issued or revoked a security clearance outside of the established

process or for reasons other than security concerns.

       54.     The revocation of Brennan’s security clearance was purely retaliatory. As a result

of Defendant Trump’s retaliatory act against Brennan, Plaintiff’s members and other contributors

to the press—particularly those who hold security clearances—have an actual and well-founded

fear that Defendant Trump may retaliate against them for speech that he dislikes.

                              Executive Order to Raise Postal Rates

       55.     Defendant Trump has repeatedly threatened to use the U.S. Postal Service

(“Postal Service”) and its rate structure to retaliate against Jeff Bezos, who is chief shareholder

and CEO of the online retailer Amazon.com, Inc. (“Amazon”), whose business model is

dependent upon reasonable shipping rates, and also the owner of the Washington Post (also

referred to herein as “the Post”), a frequent target of the President’s wrath.

       56.      From the beginning of his campaign for President, Defendant Trump repeatedly

attacked the Washington Post for its coverage, calling it biased, fictitious, and “a disgrace to

journalism.” In a 2016 interview, he called the Post “a political instrument” that was writing



                                                 16
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 17 of 36



“bad” and “wrong” stories “with no proper information,” and accused its reporters of writing a

“false” book about him. He routinely has called the Washington Post “fake news” and

personally attacked its writers.

        57.    Since taking office Defendant Trump has frequently denounced the accuracy of

the Post’s reporting when it published unflattering stories about his Administration. On April 8,

2018, for example, after the Post ran a story about John Kelly’s frustrations as Chief of Staff,

Defendant Trump tweeted: “The Washington Post is far more fiction than fact. Story after story

is made up garbage - more like a poorly written novel than good reporting. Always quoting

sources (not names), many of which do not exist. Story on John Kelly isn’t true, just another hit

job!”

        58.    By the end of 2018, Defendant Trump and John Kelly were no longer on speaking

terms, and Kelly had resigned as White House Chief of Staff.

        59.    Defendant Trump acted on his displeasure at the Post’s coverage by directly

threatening the newspaper’s owner Bezos through his main asset, Amazon. During the

presidential campaign, Defendant Trump repeatedly tied threatened future action against

Amazon to his objections over the Post’s coverage. As Defendant Trump put it at a rally on

February 26, 2016, while referring to Bezos and Amazon: “If I become president, oh do they

have problems. They’re going to have such problems.” On information and belief, candidate

Trump intended this as a message to Bezos and Amazon shareholders that he could – and would

– use his official powers to adversely affect Amazon’s tax status and subject it to antitrust

enforcement.

        60.    In a May 12, 2016, interview, following a series of Washington Post reports that

critically scrutinized Defendant Trump’s business and financial dealings, and that later

culminated in two Washington Post reporters publishing a book, Trump Revealed, Defendant



                                                 17
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 18 of 36



Trump accused Bezos of “using the Washington Post for power so that the politicians in

Washington don’t tax Amazon like they should be taxed.” He also declared that “Amazon is

getting away with murder, tax-wise.”

          61.   During the same interview, Defendant Trump denigrated the Washington Post

reporters’ then-forthcoming book, Trump Revealed, calling it “all false stuff because the stories

are so wrong,” and claiming that Bezos is “worried about me” because “he’s got a huge antitrust

problem because he’s controlling so much. Amazon is controlling so much of what they’re

doing.”

          62.   Once in office, Defendant Trump continued to threaten the use of governmental

power to harm Bezos and the Washington Post in retaliation for the paper’s reporting. In July

2017, Defendant Trump twice consulted billionaire investor Leon Cooperman about targeting

Amazon using antitrust law. On information and belief, Defendant Trump was motivated to

challenge Amazon’s status primarily by animus toward the Post for its critical coverage and his

desire to use his regulatory powers to influence and shape media coverage of his Administration.

          63.   On June 27, 2017, the Washington Post reported that the Trump Organization had

displayed fabricated copies of Time magazine depicting Donald Trump on the cover at several of

its clubs. The next day, Defendant Trump tweeted, “The #AmazonWashingtonPost, sometimes

referred to as the guardian of Amazon not paying internet taxes (which they should) is FAKE

NEWS!”

          64.   On July 24, 2017, Defendant Trump complained on Twitter about the Washington

Post’s coverage of his Syria policy, accusing the Post of “fabricat[ing] the facts.” He then

posted a second tweet suggesting that the “Fake News Washington Post” was “being used as a

lobbyist weapon against Congress to keep Politicians from looking into Amazon no-tax

monopoly.”



                                                18
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 19 of 36



       65.     On December 29, 2017, following a Washington Post story on the

Administration’s internal deliberations on how to handle “worries of a tough year ahead,” and a

satirical end-of-year piece entitled “Was 2017 the end of something or just the beginning?,”

Defendant Trump tweeted that the Postal Service should be charging more to deliver Amazon’s

packages: “Why is the United States Post Office [sic], which is losing many billions of dollars a

year, while charging Amazon and others so little to deliver their packages, making Amazon

richer and the Post Office dumber and poorer? Should be charging MUCH MORE!”

       66.     On information and belief, Defendant Trump has repeatedly been told by his staff

that his assertions about Amazon’s adverse impact on the Postal Service are incorrect.

Nevertheless, the President has continued to repeat these false claims and to advocate that higher

postal rates be imposed on Amazon.

       67.     Defendant Trump escalated his threats of action against Amazon following

unflattering reports in the Washington Post detailing the adverse negative impact on Trump’s

family businesses caused by allegations involving adult film actress Stormy Daniels and Robert

Mueller’s investigation of the Defendant. The President called the Post a “lobbyist” and

“weapon” for Bezos, and once again threatened to raise Amazon’s shipping rates.

       68.     In a series of tweets between March 29 and April 3, 2018, Defendant Trump

repeated the same false claims about Amazon and again threatened to raise its postal shipping

rates. As a result of these threats, Amazon sustained a $60 billion decline in market value.

       69.     On April 12, 2018, Defendant Trump followed through on his retaliatory threats,

issuing an Executive Order creating a Task Force on the United States Postal Service (the

(“USPS Task Force”) and directing it to review the Postal Service’s “unsustainable financial

path.” The order included several provisions directed at Amazon, including an order to review

the “expansion and pricing of the package delivery market.” On information and belief,



                                                19
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 20 of 36



President Trump had by this time repeatedly and personally directed the Postmaster General to

raise Amazon’s rates.

          70.   Defendant Trump’s attacks on Amazon were motivated primarily by animus

toward Bezos and the Washington Post arising from of unflattering news coverage of him and

his Administration. An April 13, 2018, article in Vanity Fair quoted White House sources as

saying that President Trump “has zero respect” for the Post and wants to “fuck with” Bezos as a

result.

          71.   Defendant Trump continued to threaten further action against Bezos and Amazon

and identified his motivation as the Washington Post’s coverage of his Administration. On July

23, 2018, immediately following Post reports that President Trump was unhappy with the

progress of talks with North Korea, the President tweeted that “[t]he Amazon Washington Post

has gone crazy against me ever since they lost the Internet Tax Case in the U.S. Supreme Court,”

referring to South Dakota v. Wayfair, Inc., 138 S. Ct. 2080 (2018). He then renewed his threats

to take antitrust action against Amazon and to raise its postal delivery rates. President Trump

tweeted, “Next up is the U.S. Post Office [sic] which they use, at a fraction of real cost, as their

‘delivery boy’ for a BIG percentage of their packages. . . . In my opinion the Washington Post is

nothing more than an expensive (the paper loses a fortune) lobbyist for Amazon. Is it used as

protection against antitrust claims which many feel should be brought?”

          72.   On October 11, 2018, the Postal Service announced proposed rate increases,

including a proposed twelve-percent increase for the Parcel Select service used by Amazon.

This action by the Postal Service would not have been taken but for the President’s clearly

expressed desire to punish Amazon for the reporting of the Washington Post.

          73.   On December 4, 2018, the USPS Task Force recommended increases in rates for

“purely commercial use of package delivery services” and “mail products that are not deemed an



                                                 20
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 21 of 36



essential service,” which could encompass the majority of Amazon’s deliveries through the

Postal Service. The USPS would not have reviewed package rates that impact Amazon’s

business but for Defendant’s expressed intent to punish Amazon for the reporting of the

Washington Post.

                     DOJ Enforcement Actions and Threatened Regulation

       74.     Defendant Trump has repeatedly threatened Department of Justice (“DOJ”)

antitrust enforcement actions against media companies he views as critical of him, taking

particular aim at CNN.

       75.     Defendant Trump has frequently expressed animus toward CNN for the content of

its reporting. He has attacked CNN on Twitter, in speeches, interviews, and press conferences,

calling it “fake news” and “garbage,” and has refused to answer questions from CNN reporters

during press conferences, calling its coverage “terrible.”

       76.     On information and belief, President Trump’s son-in-law, Jared Kushner, met

with CNN leadership in early 2017 and demanded that “20 percent of its staff” be fired for their

coverage of the 2016 election.

       77.     Defendant Trump has threatened specific regulatory actions targeting CNN.

During the 2016 campaign, Defendant Trump said that once he gained control of the DOJ he

planned to block a proposed merger between Time Warner, CNN’s parent company, and AT&T,

and made clear his retaliatory motive for doing so. On October 22, 2016, at a rally in

Gettysburg, Pennsylvania, he denounced the AT&T–Time Warner merger, telling his audience

that CNN was part of the media “power structure” trying to suppress his votes. “AT&T is

buying Time Warner and thus CNN,” Defendant Trump said, declaring it “a deal we will not

approve in my administration.”




                                                21
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 22 of 36



        78.     Once in office, Defendant Trump followed through on this threat. On information

and belief, during the pendency of the AT&T–Time Warner merger review process, advisers to

President Trump discussed using the merger approval application as a potential point of leverage

over CNN. DOJ demanded the sale of CNN as a condition of its approval of the merger, leading

a source close to the merger process to state that “[t]his has become political . . . . It’s all about

CNN.”

        79.     On November 20, 2017, the Antitrust Division filed a lawsuit to block the Time

Warner–AT&T merger. On information and belief, the asserted antitrust theories the

government advanced were pretextual. Because AT&T and Time-Warner are not content

competitors, their proposed merger was a “vertical” merger, a form of merger that federal

government regulators have not sought to block since the Nixon Administration.

        80.     Makan Delrahim, the head of the DOJ’s Antitrust Division, had publicly stated

before joining the Trump Administration that he saw no problem with the Time Warner–AT&T

merger, noting it was a typical “vertical merger” and saying: “I think it’ll get a lot of attention,

but I don’t see this as a major antitrust problem.” After working in the White House Counsel’s

Office with President Trump, however, and upon taking charge of the Antitrust Division,

Delrahim authorized the lawsuit to block the merger.

        81.     On June 12, 2018, Judge Richard Leon rejected the antitrust claims and approved

the AT&T-Time Warner merger without conditions. The District Court’s decision is currently on

appeal before the D.C. Circuit Court of Appeals.

        82.     Defendant Trump’s threats to use the DOJ to influence the flow of information to

the public are not limited to CNN. On August 28, 2018, he complained, via Twitter, that:

                Google search results for ‘Trump News’ shows only the
                viewing/reporting of Fake News Media. In other words, they have
                it RIGGED, for me & others, so that almost all stories & news is
                BAD. Fake CNN is prominent. Republican/Conservative & Fair


                                                  22
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 23 of 36



                Media is shut out. Illegal? 96% of . . . results on ‘Trump News’
                are from National Left-Wing Media, very dangerous. Google &
                others are suppressing voices of Conservatives and hiding
                information and news that is good. They are controlling what we
                can & cannot see. This is a very serious situation-will be
                addressed!

        83.     Within hours of President Trump’s tweet, White House economic advisor Larry

Kudlow announced that the Trump Administration is “taking a look” at imposing regulations on

Google.

        84.     On September 5, 2018, then-Attorney General Jeff Sessions announced his

intention to convene a meeting of Republican state attorneys general to discuss a possible federal

investigation of whether Google, Facebook, and other social media companies are limiting the

flow of speech and violating antitrust laws.

        85.     On September 22, 2018, the White House leaked a draft Executive Order that

would instruct federal law enforcement and antitrust agencies to open investigations into social

media companies. On information and belief, this leak was intended to, and did, have a negative

market impact on these companies. The information was leaked as a “warning shot” to

intimidate the companies named because of the information they transmit.

        86.     Members of PEN America are employed by companies that were targets of this

“warning shot.” Plaintiff’s membership includes employees of CNN, Google, Facebook, and

other companies that have been adversely affected by Defendant Trump’s retaliatory acts.

Defendant’s actions were intended to chill the content created by Plaintiff’s members and have

had the intended effect.

                              Threats to Revoke Broadcast Licenses

        87.     Defendant Trump has also threatened to revoke the broadcast licenses of media

entities that he views as critics in an attempt to punish and suppress their lawful speech and

reporting activities.


                                                23
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 24 of 36



       88.     On October 11, 2017, the President lashed out at NBC on Twitter for its reporting

on statements the President made about nuclear weapons at a Pentagon meeting. “Fake

@NBCNews made up a story that I wanted a “tenfold” increase in our U.S. nuclear arsenal.

Pure fiction, made up to demean. NBC = CNN!”

       89.     Minutes later, Defendant Trump followed that tweet with another threatening

broadcast licenses of television stations owned and operated by NBC. “With all of the Fake

News coming out of NBC and the Networks, at what point is it appropriate to challenge their

License? Bad for country!”

       90.     The same day, Defendant Trump broadened his threat to more outlets: “Network

news has become so partisan, distorted and fake that licenses must be challenged and, if

appropriate, revoked. Not fair to public!”

       91.     On December 16, 2018, Defendant Trump criticized NBC again on Twitter,

claiming the network’s coverage and programming is illegal: “A REAL scandal is the one sided

coverage, hour by hour, of networks like NBC & Democrat spin machines like Saturday Night

Live. It is all nothing less than unfair news coverage and Dem commercials. Should be tested in

courts, can’t be legal? Only defame & belittle! Collusion?”

       92.     Members of PEN America are employed by NBC.

B.     The Harm to Plaintiff’s Members from Defendant Trump’s Unconstitutional Acts

               Harm to Plaintiff’s Members’ Right to Speak and Cover the News

       93.     Defendant Trump’s retaliatory directives and credible threats to use government

power to punish CNN, the Washington Post, NBC, and White House correspondents for the

content of their coverage have inflicted financial and reputational harm on those news

organizations, and created the future threat of retaliation for their ongoing coverage of the

Defendant and his Administration. These retaliatory acts and threats have adversely affected



                                                 24
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 25 of 36



Plaintiff’s members who work for CNN, the Washington Post, NBC, and those who hold or work

for entities that hold White House press credentials.

       94.     Plaintiff’s members who work for other news organizations or otherwise write

about the Defendant and his Administration have also been affected. Defendant Trump’s

retaliatory directives and threats to use government power against his critics improperly seek to

suppress speech and influence the content of news reporting. Defendant’s use of government

power to punish his media critics creates an atmosphere in which all journalists must work under

the threat of government retaliation. This environment, underscored by Defendant Trump’s

campaign of intimidation against critical reporting, casts a chill on speech that – even if braved

and overcome by diligent and courageous reporters – has reshaped the environment in which our

media operates and constitutes an ongoing First Amendment violation.

       95.     Plaintiff’s members are aware that Defendant Trump has directed his ire towards

countless journalists and media outlets and have acted in accordance with their reasonable belief

that he could do the same to them.

       96.     A research firm surveyed Plaintiff’s members and found that 1 percent had been

fired or laid off because of the Defendant’s actions; 2 percent had been demoted, replaced, or

denied an assignment because of the Defendant’s actions; 4 percent had been asked to make

changes to a piece because their editor or publisher wanted to avoid controversy arising from

Defendant’s reaction; 31 percent had “avoided posting, writing, or speaking on a particular topic

due to concern about personal or professional repercussions” that would result from Defendant’s

retaliatory acts; and 52 percent of respondents believed public criticism of the current

Administration might put them at risk.

       97.     Many of the reporters and outlets that have been the direct targets of Defendant

Trump’s retaliatory actions are, or work for, sizable companies. Such large companies have



                                                 25
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 26 of 36



significant resources with which to defend themselves and can afford to assert their First

Amendment rights, but such entities also provide the Defendant with more opportunities for

using regulatory measures as a form of retaliation. All media outlets and journalists covering the

White House and this Administration must factor in the President’s threats and acts of retaliation

against critical coverage as they do their work. All are aware that a prominent article, novel

critique or new relevation may provoke reprisals from the President. Smaller outlets,

independent media, freelancers, or other more vulnerable populations of writers—many of whom

are Plaintiff’s members or employ Plaintiff’s members—do not have the same resources and are

particularly vulnerable to Defendant’s retaliatory actions and threats.

       98.     Defendant’s retaliatory actions are sufficient to cause journalists and news

organizations of reasonable firmness, including Plaintiff’s members, to alter their coverage of

this Administration.

                       Harm to Plaintiff’s Members’ Right to Receive Speech

       99.     Plaintiff’s members are also listeners and recipients of speech, both from other

members, as well as from news sources and commentators and other media organizations. Such

speech communicates “social, political, esthetic, moral, and other ideas and experiences,” Red

Lion Broad. Co. v. FCC, 395 U.S. 367, 390 (1969), that informs reporting by Plaintiff’s

members and facilitates discussion and debate about matters of public interest.

       100.    Defendant Trump’s retaliatory actions and threats directed at the Washington

Post, Amazon, Time Warner, CNN, NBC, security clearance holders, the White House press

corps, and other news organizations and journalists, are designed to unduly influence the content

and tenor of news reporting on the President and his Administration, and to control public

discussion. Journalists at CNN, the Washington Post, NBC, and other organizations targeted by

the Defendant are willing speakers whose ability to provide news coverage unaffected by



                                                26
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 27 of 36



government retaliation and threats has been harmed by Defendant’s actions. Plaintiff’s members

rely on uncensored and independent coverage from news outlets that is free from government-

imposed chill in their own work, and on a media environment free from governmental efforts to

deter critical coverage through retaliation.

       101.    Defendant Trump’s retaliatory uses of government power, and his ongoing threats

to use such power, harm Plaintiff’s members by jeopardizing their access to information and

commentary about the Administration. Plaintiff’s members are thereby deprived of their right to

receive speech by Defendant’s actions.

      C.      Harm to Plaintiff’s Organization from Defendant’s Unconstitutional Acts

                           Direct Harm to Plaintiff as an Organization

       102.    Defendant Trump’s retaliatory directives and credible threats to punish journalists

and media companies for the content of their speech have caused a perceptible impairment of

Plaintiff’s organizational activities, forcing Plaintiff to divert monetary and non-monetary

resources in response, and impeding Plaintiff from fully carrying out other facets of its mission.

       103.    Plaintiff’s primary mission is to defend the liberties that make creative expression

possible. Its work consists of long-term advocacy on behalf of individual writers who are being

punished because of their work both internationally and in the United States.

       104.    Defendant’s illegal acts have forced Plaintiff to divert resources previously

directed to advocating for free expression overseas to responding to Defendant’s First

Amendment violations.

       105.    Immediately following the 2016 election, Plaintiff’s Board of Directors

determined that members of the media who covered Defendant Trump in a way he perceived to

be critical would likely be targeted for punishment by the government at the Defendant’s




                                                27
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 28 of 36



direction. This conclusion was based on Defendant’s credible threats during his campaign to use

government power to punish media critics once he became President.

       106.    Plaintiff has expended capital and resources in response to Defendant Trump’s

retaliatory directives and threats to harm journalists and media companies. Plaintiff hired a full-

time Senior Director of Free Expression Programs, a significant percentage of whose work is

devoted to defending the American free press against the Defendant’s retaliatory actions.

Plaintiff also hired a First Amendment Attorney to serve as Director of U.S. Free Expression

Programs to focus on defending the American press against the Defendant’s actions. In doing

so, Plaintiff created two positions with full or partial responsibility of focusing on the threats

Defendant Trump poses to journalists and their free expression, expending several hundred

thousand dollars in organizational funds.

       107.    As a result of the Defendant’s retaliatory directives and credible threats to media

organizations and journalists, Plaintiff established and staffed, for the first time, a Washington,

D.C. office with a significant expenditure of organizational funds. Plaintiff did so to enhance its

ability to be in close proximity to the nation’s capital to defend the freedom of the American

press against the Defendant’s actions.

       108.    Responding to Defendant’s threats and retaliatiory acts have absorbed a large

percentage of Plantiff’s staff’s time, particularly for the CEO, Senior Director of Free Expression

Programs, Washington Director, Deputy Director of Free Expression Policy & Research,

Communications Director, External Relations Manager, Online Editor, and Social Media

Manager.

       109.    At substantial expense, Plaintiff commissioned a research firm to survey

Plaintiff’s members in order to monitor the impact of Defendant’s retaliatory directives and

threats to suppress media criticism on its members.



                                                  28
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 29 of 36



       110.    Directly in response to Defendant’s threats and retaliatiory acts against members

of the press, Plaintiff has held large events and protests, initiated widely circulated petitions,

released detailed research reports, and published a number of blog posts, articles, and statements.

       111.    Plaintiff has been forced to divert organizational resources away from other

mission-critical activities to counter Defendant’s retaliatory directives and credible threats

against journalists. Before Defendant’s election, U.S.-focused advocacy represented a smaller

percentage of Plaintiff’s free expression work. Under the Trump Administration it has

essentially come to equal, and at times exceed, Plaintiff’s internationally-focused activities.

Initiatives undertaken by Plaintiff in response to actions of the Defendant and his Administration

include: (1) creation and publication of a daily email newsletter highlighting developmens in free

expression, launched in November 2016; (2) organization of “Writers Resist,” a major public

protest and march to “defend free expression, reject hatred, and uphold truth in the face of lies

and misinformation,” held on January 15, 2017; (3) launch of “Trump the Truth Timeline,” a

running tally of incidents in the categories of “Attacks on the Truth,” “Undermining the Press,”

“Intolerance of Dissenting Viewpoints,” “Government Transparency,” and “Other Infringements

on Free Expression” by members of the Administration, which ran from January 20, 2017

through January 22, 2018; (4) release of a report entitled “Trump the Truth: Free Expression in

the President’s First 100 Days,” published April 27, 2017, which analyzed areas of serious

concern under President Trump based on the “Trump the Truth Timeline”; and (5) publication of

more than two dozen press statements, op-eds, and commentary pieces throughout 2017 and

2018 on the free expression effects of President Trump and his Administration.

                   Harm to Plaintiff’s Organizational Right to Receive Speech

       112.    While Plaintiff’s mission is to defend press freedom as a constitutional right,

Plaintiff’s advocacy work and much of its research and analysis relies heavily on the quality



                                                  29
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 30 of 36



reporting by others. It is critical that Plaintiff have access to credible information on which to

base its arguments and actions. This information comes primarily from the work of trustworthy,

professional media outlets, including those subject to the Defendant’s retaliatory acts.

          113.   Defendant has attempted to hamper the news Plaintiff receives by excluding, and

threatening to exclude, media outlets and journalists from White House briefings based on

viewpoint. White House correspondents are restricted in their ability to ask questions and face

expulsion if they fail to show the Defendant sufficient “respect.” Former government officials

who serve as news commentators have had security clearances revoked or threatened because

they criticized the Administration. Plaintiff and its members are adversely affected when

government retaliation and threats by the Defendant reduce the flow of information.

          114.   Defendant has likewise attempted to dampen the content or tenor of the news by

issuing retaliatory directives and threats to punish CNN, the Washington Post, and

NBC. Journalists at CNN, the Washington Post, NBC, and other organizations targeted by the

Defendant, are willing speakers whose ability to provide news coverage unaffected by

government retaliation and threats has been harmed by Defendant’s actions. Plaintiff is thereby

deprived of its right to receive speech by Defendant’s actions.

                                           FIRST CLAIM

             Violation of the First Amendment—Retaliation for Critical Reporting
                               (Declaratory and Injunctive Relief)

          115.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          116.   The First Amendment prohibits government officials from punishing disfavored

journalists and media entities in retaliation for their speech. “[T]he law is settled that as a

general matter the First Amendment prohibits government officials from subjecting an individual

to retaliatory actions.” Hartman v. Moore, 547 U.S. 250, 256 (2006).


                                                  30
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 31 of 36



       117.    The President has taken actions to retaliate against specific news organizations

and journalists whose content and viewpoints he dislikes. Retaliatory actions taken under the

Defendant’s direction include:


       (a)    restricting access and threatening to revoke credentials for members of the White
              House press corps for asking critical questions;
       (b)    revoking and threatening to revoke security clearances held by former government
              officials who have criticized the current Administration as news commentators;
       (c)    ordering an increase in postal rates to punish the owner of the Washington Post for
              news coverage critical of the current Administration;
       (d)    using antitrust enforcement actions to punish CNN for coverage critical of the
              current Administration; and
       (e)    threatening to rescind broadcast licenses for coverage critical of the current
              Administration.
       118.    Defendant Trump has taken action to intimidate writers, journalists, and media

outlets to deter criticism of him or his Administration.

       119.    Defendant Trump intends the writers, journalists, and media outlets he has

attacked, and all other journalists, to conform their coverage to what he would consider “fair.”

       120.    Defendant Trump has openly described the retaliatory purpose underlying his

actions targeting press organizations in public statements, speeches at rallies, and in myriad

tweets. Where the President’s own words and actions reveal a manifest intent to intimidate and

punish the press, it is the government’s burden to show its actions were not for a retaliatory

purpose. Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 283–84 (1977).

       121.    Defendant Trump’s retaliatory actions violate the First Amendment because they

are content- and viewpoint-based restrictions on speech and cast a chill on reasonable persons of

ordinary firmness intended to deter them from engaging in speech critical of the President.

       122.    Defendant Trump’s retaliatory actions toward news organizations and journalists

are subject to strict scrutiny. No legitimate compelling government interest justifies Defendant’s



                                                 31
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 32 of 36



retaliatory actions and they are not the least restrictive means of achieving any legitimate

governmental objective.

          123.   Plaintiff’s members work for or with the news organizations that Defendant has

subjected to retaliatory acts. As a result of Defendant’s unconstitutional actions, Plaintiff and

Plaintiff’s members have suffered and continue to suffer harm caused by the President’s

deliberate efforts to chill protected speech, which warrants immediate relief.

                                         SECOND CLAIM

                     Violation of the First Amendment—Retaliatory Threats
                               (Declaratory and Injunctive Relief)

      124.       Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

      125.       Any public official “who tries to shut down an avenue of expression of ideas and

opinions through ‘actual or threatened imposition of government power or sanction’ is violating

the First Amendment.” Backpage.com, LLC v. Dart, 807 F.3d 229, 230 (7th Cir. 2015) (quoting

Am. Family Ass’n v. City & Cty. of San Francisco, 277 F.3d 114, 1125 (9th Cir. 2002)); see also

Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 64–72 (1963).

      126.       Restrictions on the press that are accomplished by threat of official retaliation are

considered to be informal prior restraints. Informal prior restraints are far more destructive of

constitutional rights than formal procedures because they are entirely beyond the rule of law,

affording no substantive or procedural protections whatsoever. The Supreme Court has

explained that when censorship is achieved by intimidating threats of governmental action.

“[t]here is no provision whatever for judicial superintendence before notices issue or even for

judicial review,” and censorship turns on officials’ discretionary “determinations of

objectionableness” with “no safeguards whatever against the suppression of . . . constitutionally

protected[] matter.” Bantam Books, Inc., 372 U.S. at 70–71.


                                                  32
          Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 33 of 36



      127.       Informal censorship undermines essentially all substantive First Amendment

protections, including the government’s obligation to prove its actions burdening speech serve a

compelling interest using the least restrictive means possible, United States v. Playboy Entm’t

Grp., Inc., 529 U.S. 803, 813 (2000), and the requirement that speech restrictions be narrowly-

tailored and precisely defined, see, e.g., Reno v. Am. Civil Liberties Union, 521 U.S. 844, 874–79

(1997). Similarly, it is antithetical to First Amendment doctrine for a government official to

abuse his discretion and target or seek to eliminate particular speech based on his distaste for the

speech. See City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 770 (1988).

          128.   Defendant’s constant, credible threats to use the powers of his office to punish

disfavored news organizations and his penchant for singling out individual reporters for abuse

has had a chilling effect on the press. The fact that the Defendant has been willing to act on such

threats magnifies their censorial impact.

          129.   Defendant Trump does not intend his threats to invoke government regulatory

powers against journalists and media entities to be empty, hollow threats. Defendant Trump

expects the officers implementing policy in his Administration to carry out his will.

          130.   As a result of Defendant’s unconstitutional threats, Plaintiff and Plaintiff’s

members have suffered and continue to suffer harm caused by the President’s deliberate efforts

to chill protected speech, which warrants immediate relief.


                                           THIRD CLAIM

                 Violation of the First Amendment—Right to Receive Information
                                 (Declaratory and Injunctive Relief)

          131.   Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

          132.   The First Amendment protects the right to receive information and ideas. It

prohibits the government from arbitrarily or vindictively limiting the stock of information from


                                                  33
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 34 of 36



which members of the public may draw. The public, including Plaintiff PEN America’s

members and PEN America as an organization, has a right to receive information from press and

media organizations free from undue government interference.

       133.    Defendant Trump unlawfully violated the First Amendment by using and

threatening to use the power and machinery of the federal government to punish and intimidate

various news organizations, including the Washington Post and Amazon, CNN and Time

Warner, NBC, the White House press corps, and other entities, publishers, writers, and

commentators who cover the President and his Administration.

       134.    Defendant Trump’s credible threats and retaliatory actions violate Plaintiff’s and

Plaintiff’s members’ First Amendment rights. Those unlawful actions are content- and

viewpoint-based restrictions on speech intended to unduly affect the content and tenor of the

news and to orchestrate public discussion. Plaintiff and Plaintiff’s members rely on each of the

sources threatened or punished by the President to receive information. The President’s

unconstitutional actions violate the right of Plaintiff and Plaintiff’s members to receive

information from those sources free from undue government influence.

       135.    Defendant Trump’s retaliatory actions toward news organizations and journalists

are subject to strict scrutiny. No legitimate compelling government interest justifies Defendant’s

retaliatory actions and they are not the least restrictive means of achieving any legitimate

governmental objective.

       136.    As a result of Defendant’s unconstitutional actions, Plaintiff and Plaintiff’s

members have suffered and continue to suffer harm, which warrants immediate relief.




                                                 34
        Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 35 of 36



                                     PRAYER FOR RELIEF

       WHEREFORE Plaintiff requests that this Court:

       1.      Enter judgment pursuant to 28 U.S.C. § 2201(a) declaring that Defendant Donald

J. Trump violated the First Amendment to the Constitution of the United States when he used

Presidential powers or the power of the federal government to retaliate against or otherwise

constrain speech critical of him or his Administration.

       2.      Enjoin Defendant Donald J. Trump from directing or ordering any officer,

employee, agency, or other agent or instrumentality of the United States government to take any

official action against any person or entity for the purpose of retaliating against, intimidating, or

otherwise constraining speech critical of him or his Administration.

       3.      Award Plaintiff its costs, including attorneys’ fees, and enter such other and

further relief as the Court deems just and proper.



Dated: February 6, 2019                                Respectfully submitted,

                                                      THE PROTECT DEMOCRACY PROJECT, INC.,
                                                      MEDIA FREEDOM & INFORMATION ACCESS
                                                      CLINIC, AND DAVIS WRIGHT TREMAINE LLP


                                                      By: /s/ Kristy Parker___________________
Robert Corn-Revere (RC-0359)                          Kristy Parker (pro hac vice)
Ronald G. London (RL-8734)                            THE PROTECT DEMOCRACY PROJECT, INC.
Chelsea T. Kelly                                      2020 Pennsylvania Avenue., NW, #163
DAVIS WRIGHT TREMAINE LLP                             Washington, DC 20006
1919 Pennsylvania Ave., N.W., Suite 800               Telephone: (202) 849-9307
Washington, D.C. 20006                                Facsimile: (929) 777-8428
Telephone: (202) 973-4200                             kristy.parker@protectdemocracy.org
BobCornRevere@dwt.com
RonnieLondon@dwt.com
ChelseaKelly@dwt.com




                                                 35
         Case 1:18-cv-09433-LGS Document 38 Filed 02/06/19 Page 36 of 36



David A. Schulz (DS-3180)                                   Ian Bassin (IB-2417)
MEDIA FREEDOM AND INFORMATION                               THE PROTECT DEMOCRACY PROJECT, INC.
ACCESS CLINIC                                               222 Broadway, 19th Floor
FLOYD ABRAMS INSTITUTE                                      New York, NY 10038
FOR FREEDOM OF EXPRESSION                                   Telephone: (202) 599-0466
Yale Law School1                                            ian.bassin@protectdemocracy.org
1675 Broadway, 19th Floor
New York, NY 10019-5820                                     Laurence M. Schwartztol (LS-1978)
Tel: (212) 850-6103                                         Justin Florence (pro hac vice pending)
Fax: (212) 223-1942                                         THE PROTECT DEMOCRACY PROJECT, INC.
david.schulz@yale.edu                                       10 Ware Street
                                                            Cambridge, MA 02138
John Langford (JL-2367)                                     Telephone: (202) 599-0466
Francesca Procaccini                                        larry.schwartztol@protectdemocracy.org
Catherine Martinez, law student intern                      justin.florence@protectdemocracy.org
George Wang, law student intern
Wendy Serra, law student intern                             Steven A. Hirsch (SH-8188), consultant with
MEDIA FREEDOM AND INFORMATION                               THE PROTECT DEMOCRACY PROJECT, INC.
        ACCESS CLINIC                                       (SH-8188)
FLOYD ABRAMS INSTITUTE                                      633 Battery Street
FOR FREEDOM OF EXPRESSION                                   San Francisco, CA 94111-1809
Yale Law School                                             Telephone: (415) 676-2286
P.O. Box 208215                                             sahirsch2@gmail.com
New Haven, CT 06520
Telephone: (203) 436-5831
Facsimile: (203) 432-3034
john.langford@yale.edu


                                                            Counsel for Plaintiff




1 This amended complaint has been prepared in part by a clinic associated with the Abrams Institute for Freedom of

Expression and the Information Society Project at Yale Law School, but does not purport to present the school’s
institutional views, if any.


                                                       36
